PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $23,637.12 for rent escalation payments for fiscal years 1994, 1995, and 1996, to which it is entitled in accordance with the terms of its contract for the lease for a facility to the respondent. The documentation for these services was not processed for payment within the appropriate fiscal years; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity of the claim but states that the amount owed for the rent escalation payments is $20,564.59. The claimant included $3,072.53 for interest which is not provided in the Contract of Lease. Respondent further states that it expired'sufficient funds in the appropriate fiscal years from which the rent escalation payments could have been paid.
This Court has held that the payment of interest may be considered if the terms of the contract provide for such payment; otherwise, the Court denies interest in accordance with WV *173Code §14-2-12. The terms of claimant’s Contract of Lease does not provide for interest; therefore, the Court denies that portion of the claim which represents interest.
In view of the foregoing, the Court makes an award in the amount of $20,564.59.
Award of $20,564.59.